Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 21, 2015

                                     No. 04-15-00478-CV

                   MOHICAN OIL & GAS, LLC and MOG Producing, LP,
                                   Appellants


                                               v.

                             CONOCO PHILLIPS COMPANY,
                                      Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2014-CVF-000390-D1
                         Honorable Jose A. Lopez, Judge Presiding

                                  ORDER
       Julie Winston’s extension of time to file the court reporter’s record is this date NOTED. Time is
extended to October 5, 2015.

                                                                 PER CURIAM

ATTESTED TO: ______________________________
                 KEITH E. HOTTLE
                  CLERK OF COURT




       cc: Eric Stewart                                          Darin Lee Brooks
       615 N. Upper Broadway, Suite 2000                         Gray Reed & McGraw, P.C.
       Corpus Christi, TX 78401-0781                             1300 Post Oak Blvd Ste 2000
                                                                 Houston, TX 77056-3014